Citation Nr: 0832631	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-24 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability due to cold injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran provided testimony 
before the undersigned Veterans Law Judge at a Board hearing 
held at the RO in February 2008.  A transcript of the hearing 
is in the claims folder.  


REMAND

The veteran testified that he has a bilateral foot disorder 
due to cold injury which occurred during his tour of duty at 
Fort Richardson, Alaska.  He explained that he was exposed to 
subzero temperatures for prolonged periods, often with 
inadequate clothing and foot protection.  His duties as an 
artillery man in Alaska involved maintenance of 120 
millimeter and Hercules guns.  He testified that he went into 
service at age 22, and left two years later.  He has lived in 
Florida his entire life other than the time he was in 
service.  He did not go for treatment for his cold feet and 
legs in service because it was not the custom to go to sick 
bay unless you were extremely ill.  The veteran reported that 
he now has tingling in his feet and legs, restless legs, and 
numbness.  

The Board finds the veteran's testimony as to cold exposure 
credible and consistent with the circumstances of his service 
in Alaska.  A private medical opinion reflects normal 
arterial circulation in the lower extremities, and the 
examiner's opinion that the veteran's "symptoms" may likely 
be related to cold exposure in service.  However, this 
examiner did not make an actual diagnosis nor did he conduct 
a review of the veteran's medical and service history.  

In light of these circumstances, the Board is of the opinion 
that the veteran should be afforded a VA examination to 
determine whether he has residuals of cold injury of the 
feet.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should arrange for 
the veteran to be afforded an examination 
by a physician with appropriate expertise 
to determine the nature and extent of any 
current residuals of cold injury of the 
feet.

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
proffer an opinion with respect to each 
currently present abnormality of the feet 
as to whether there is a 50 percent or 
better probability that the abnormality 
is related to the veteran's cold exposure 
in service.  The examiner should presume 
that the veteran is credible as to his 
history of cold exposure and foot 
symptoms.  

The rationale for all opinions expressed 
must also be provided.

2.  The RO or the AMC should also 
undertake any other indicated 
development.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




